Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“locking means (“means”) for locking the top to the body portion (function language).” in Claim 1. This Claim 1 contains a means plus function limitation because of the combination the “locking means” and function of “for locking the top to the body portion” without reciting sufficient structure to achieve the function in the claim. 
Claim 7 will continues the 112f interpretation with reciting “the locking means” without reciting sufficient structure to achieve the function in the claim.
“opening means (“means”) for unlocking the locking means and enabling the top to be moved to open the body portion (function language).” in Claim 1. This Claim 1 contains a means plus function limitation because of the combination the “opening means” and function of “for unlocking the locking means and enabling the top to be moved to open the body portion” without reciting sufficient structure to achieve the function in the claim. 
 “a push-operated locking means (“means”) which operates by pushing the top onto the body portion (function language).” in Claim 1. This Claim 1 contains a means plus function limitation because of the combination the “a push-operated locking means” and function of “which operates by pushing the top onto the body portion” 
“a squeeze-operated opening means (“means”) which operates by simultaneously squeezing sidewalls of the top at two opposed locations only (function language)” in Claim 1. This Claim 1 contains a means plus function limitation because of the combination the “a squeeze-operated opening means” and function of “which operates by simultaneously squeezing sidewalls of the top at two opposed locations only” without reciting sufficient structure to achieve the function in the claim. 
“regulating means (“means”) for regulating the squeeze strength needed by an average mans or woman's squeeze strength (function language).” in Claim 3. This Claim 3 contains a means plus function limitation because of the combination the “regulating means” and function of “for regulating the squeeze strength needed by an average mans or woman's squeeze strength” without reciting sufficient structure to achieve the function in the claim. 
 “Identification means (“means”) which identifies the two opposed locations where the container needs to be squeezed (function language).” in Claim 6. This Claim 6 contains a means plus function limitation because of the combination the “identification means” and function of “which identifies the two opposed locations where the container needs to be squeezed” without reciting sufficient structure to achieve the function in the claim. 
 “sealing means (“means”) which is such that the container seals automatically on closing (function language).” in Claim 13. This Claim 13 contains a means plus function limitation because of the combination the “sealing means” and “which is such that the container seals automatically on closing” without reciting sufficient structure to achieve the function in the claim. 

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "average" in claim 3 is a relative term which renders the claim indefinite.  The term "man's or women's squeeze strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheaman (WO 2015173536).
Regarding Claim 1, Sheaman teaches a container (Fig. 1 bottle 2) with child resistant means ([pg. 14, 2nd to last sent.] The container of the present invention may be child resistant due to its method of operation), which container (Fig. 1 bottle 2) comprises: (i) a body portion for receiving a product (Fig. 1 body portion 4 [pg. 8, 1st para.] a body portion 4 for receiving a beverage); (ii) a top for opening and closing the body portion (Fig. 1 top 6 [pg. 8, 1st para] a top 6 which is for opening and closing the body portion 4); (iii) locking means for locking the top to the body portion (Fig. 1 locking means 10 [pg. 8, 2nd para.] locking means 10 for locking the top 6 to the body portion 4; locking means 10 of Figure 1 and 3 where the clip formation 14 clips to the bead 16 to keep the top 6 on the body portion 4); and (iv) opening means for unlocking the locking means and enabling the top to be moved to open the body portion (Fig. 1 opening means 12 [pg. 8, 2nd para. - pg. 9, 1st para.] opening means 12 for unlocking the locking means 10, and enabling the top 6 to be moved to open the body portion 4.), and the container (Fig. 1 bottle 2) being such that: (v) the locking means is a push-operated locking means which operates by pushing the top onto the body portion ([pg. 2, 2nd para. ] the locking means 10 is a push-operated locking means 10. The locking means 10 operates by pushing the top 6 onto the body portion 4. locking means 10 of Figure 1 and 3 where the clip formation 14 clips to the bead 16 to keep the top 6 on the body portion 4); (vi) the opening means is a squeeze-operated opening means which operates by simultaneously squeezing sidewalls of the top ([pg. 9, 3rd para.] The opening means 12 is a squeeze-operated opening means 12. The opening means 12 operates by squeezing the top 6. the structure of opening means 12 of two opposite location 19 that allows clip formation 14 to unclip from 16 to remove the top 6 from the body portion 4 when squeezed) at two opposed locations only (Fig. 1 is annotated to show the two opposing opening means 12 that are squeeze operated to remove top 6); and (vii) the push-operated locking means and the squeeze-operated opening means enable the body portion to be closable and openable using only one hand on the top and without having to rotate the top relative to the body portion (pg. 6, 4th para. The baby bottle 2 is such that the body portion 4 is openable and closable by a person caring for the baby using only one hand on the top 6. The baby bottle 2 is thus advantageous in that it is able to be operated with one hand, thereby enabling the person to cradle the baby in their other hand and arm. Still further, the baby bottle is advantageous in that the locking means 10 is a push-operated locking means 10 so that the top 6 is able to be secured on the body portion 4 without screw threads. Screw threads are traditionally employed on known baby bottles. The elimination of the screw threads eliminates a plurality of crevices which are formed by the screw threads and which can be difficult to clean and are available for harboring germs.).
The locking means for locking the top to the body portion  is interpreted under 35 U.S.C. 112(f) as comprise at least one clip formation on the top, and a bead or recess on the body portion. The clip formation may be on the inner surface of a sidewall on the top. There may be one of the clip formations on each of two opposite sides of the top, and equivalents thereof.
The opening means for unlocking the locking means and enabling the top to be moved to open the body portion is interpreted under 35 U.S.C. 112(f) as the structure of opening means of two opposite location that allows clip formation to unclip to remove the top from the body portion when squeezed, and equivalents thereof.
The push-operated locking means for which operates by pushing the top onto the body portion is interpreted under 35 U.S.C. 112(f) as at least one clip formation on the top, and a bead or recess on the body portion. The clip formation may be on the inner surface of a sidewall on 
The squeeze-operated opening means for which operates by simultaneously squeezing sidewalls of the top at two opposed locations only is interpreted under 35 U.S.C. 112(f) as the structure of opening means of two opposite location that allows clip formation to unclip to remove the top from the body portion when squeezed, and equivalents thereof.
	

	

    PNG
    media_image1.png
    528
    809
    media_image1.png
    Greyscale


Regarding Claim 3, Sheaman teaches in which the container has regulating means (Fig. 3,4 annotated) for regulating the squeeze strength needed by an average mans or woman's squeeze strength (Fig. 3,4 regulating means annotation shows two recesses formed in top 6 between the two tabs 18 and under the two squeeze locations 19. The annotated regulating means are capable of functioning as regulating the squeeze strength needed by an average mans or woman's squeeze strength for the placement between the locking means of the tabs 19 and being underneath the unlocking means of the squeeze locations 19).
The regulating means for regulating the squeeze strength needed by an average mans or woman's squeeze strength is interpreted under 35 U.S.C. 112(f) as a recess or other regulating formation such for example as a slot in the top, and equivalents thereof.

Regarding Claim 4, Sheaman teaches in which the regulating means (Fig. 3, 4 annotated) is a recess (Fig. 3,4 regulating means annotation shows two recesses formed in top 6 between the two tabs 18 and under the two squeeze locations 19) in the top (Fig. 3,4 top 6).

Regarding Claim 5, Sheaman teaches in which the recess (Fig. 3, 4 annotated) has two inclined sides (Fig. 3,4 regulating means annotation shows two recesses formed in top 6 between the two tabs 18 and under the two squeeze locations 19. Tab 18 is annotated to show its two inclined sides and with the two tabs 18 opposite of each other.), and in which the inclination of the two sides (Fig. 3,4 regulating means annotation shows two recesses formed in top 6 between the two tabs 18 and under the two squeeze locations 19. Tab 18 is annotated to show its two inclined sides and with the two tabs 18 opposite of each other.) facilitates a smooth upward sliding opening action ([pg. 12 last full sent.] the top 6 is separated from the body portion 4 with a sliding action) due to the two sides (Fig. 3 annotated to show the two regulating means) co-operating with an outer bead (Fig. 3, 4 bead 16) on the body portion (Fig. 3, 4 body portion 4).

Regarding Claim 6, Sheaman teaches including identification means (Fig. 1 annotated) which identifies the two opposed locations (Fig. 1 annotated as seen above in Claim 1 rejection) where the container needs to be squeezed (Fig. 1 is annotated above in Claim 1 rejection to show the two opposing opening means 12 that are squeeze operated to remove top 6). 
The identification means for identifying the two opposed locations where the container needs to be squeezed is/are interpreted under 35 U.S.C. 112(f) as a moulded sign, and equivalents thereof.



    PNG
    media_image2.png
    528
    809
    media_image2.png
    Greyscale


Regarding Claim 7, Sheaman teaches in which the locking means is a clip locking means (Fig. 1 clip locking means 10 [pg. 9, 5th para.] locking means 10 is a clip locking means 10).

Regarding Claim 8, Sheaman teaches in which the clip locking means comprises at least one clip formation on the top, and a bead or recess on the body portion (Fig. 3 and 6 [pg. 9, 5th para.] clip locking means 10 comprises at least one clip formation 14 on the top 6, and a bead 16 on the body portion 4 as shown in Figures 3 and 6.).

Regarding Claim 9, Sheaman teaches in which the clip formation is on the inner surface of a sidewall on the top (Fig. 8, 9 [pg. 10, 1st para.] Each clip formation 14 is on the inner surface of a tab 18 on the top 6).

Regarding Claim 10, Sheaman teaches in which there is one of the clip formations on each of two opposite sides of the top (Fig. 6, 8, 9 [pg. 10, 1st para.] clip formations 14 being on each of two opposite sides of the top.).

Regarding Claim 13, Sheaman teaches in which the container comprises sealing means which is such that the container seals automatically on closing (Fig. 8,20 [pg. 13, last paragraph] baby bottles 2, 30 comprise sealing means for sealing the top 6 on the body portion 4. More specifically, the baby bottles 2, 30 are such that sealing occurs automatically when the top 6 is closed due to the surface 47 on the top 6 meeting under pressure the surface 49 on the open end of the body portion 4. The surfaces 47, 49 form the sealing means).
The sealing means for which is such that the container seals automatically on closing is interpreted under 35 U.S.C. 112(f) as two drafted surfaces meeting and sliding together on closing, two mating surfaces, a foil seal, or a softer plastic insert ring, a double shot in an injection moulding manufacture process for the container, or other known sealing arrangements, and equivalents thereof.

Regarding Claim 16, Sheaman teaches in which the container is an elliptical shaped container ([pg. 11 1st para] “Figures 21 and 27, there is shown a second baby bottle 30 which is elliptical in plan”), and in which the top automatically adjusts to a set position when placing the top on the body portion (Fig. 21-24 [pg. 14, 2nd para] “the top 6 and the neck 28 of the body portion 4 are of complementary connecting shapes” shows the top 6 being elliptical to fit over the elliptical neck 28 of the elliptical baby bottle 30 putting it in an automatic set position when the elliptical shapes are correctly align concurrent to close the system of the baby bottle 30.).

Regarding Claim 17, Sheaman teaches in which the body portion has a neck, and in which the top fits over the neck (Fig. 12, 13 and 21-24 [pg. 14, 2nd para] “the top 6 and the neck 28 of the body portion 4 are of complementary connecting shapes”).

Regarding Claim 18, Sheaman teaches the top is circular (Fig. 12, 13) or elliptical (Fig. 21-24) in plan ([pg. 6, 4th para] “The top may be circular or elliptical in plan” and [pg. 14, 2nd para] “As shown in- the drawings, the top 6 is circular in plan. However, the top 6 may be of other shape, for example elliptical as shown in the baby bottle 30”).

Second rejection of claims 1 and 7 using Sheaman a second embodiment as disclosed in Figures 20, 21, and 25.
Regarding Claim 1, Sheaman teaches a container (Fig. 21 bottle 30) with child resistant means ([pg. 14, 2nd to last sent.] The container of the present invention may be child resistant due to its method of operation), which container (Fig. 21 bottle 30) comprises: (i) a body portion for receiving a product (Fig. 21 body portion 4 [pg. 8, 1st para.] a body portion 4 for receiving a beverage); (ii) a top for opening and closing the body portion (Fig. 21 top 6 [pg. 8, 1st para] a top 6 which is for opening and closing the body portion 4); (iii) locking means for locking the top to the body portion (Fig. 21, 25 [pg. 11, 2nd para.] a clip locking means 10, it comprises at least one abutment member 32 on the top 6, and at least one recess 34 formed in the outer surface of the neck 28 of the body portion 4.); and (iv) opening means for unlocking the locking means and enabling the top to be moved to open the body portion (Fig. 21 opening means 19 [pg. 12, 2nd para.]), and the container (Fig. 21 bottle 30) being such that: (v) the locking means is a push-operated locking means which operates by pushing the top onto the body portion ([pg. 2, 2nd para. ] the locking means 10 is a push-operated locking means 10. The locking means 10 operates by pushing the top 6 onto the body portion 4.); (vi) the opening means is a squeeze-operated opening means which operates by simultaneously squeezing sidewalls of the top ([pg. 9, 3rd para.] The opening means 12 is a squeeze-operated opening means 12. The opening means 12 operates by squeezing the top 6) at two opposed locations only (Fig. 21 shows the two opposing opening means 19 that are squeeze operated to remove top 6); and (vii) the push-operated locking means and the squeeze-operated opening means enable the body portion to be closable and openable using only one hand on the top and without having to rotate the top relative to the body portion (pg. 6, 4th para. The baby bottle 30 is such that the body portion 4 is openable and closable by a person caring for the baby using only one hand on the top 6. The baby bottle 2 is thus advantageous in that it is able to be operated with one hand, thereby enabling the person to cradle the baby in their other hand and arm. Still further, the baby bottle is advantageous in that the locking means 19 is a push-operated locking means 19 so that the top 6 is able to be secured on the body portion 4 without screw threads. Screw threads are traditionally employed on known baby bottles. The elimination of the screw threads eliminates a plurality of crevices which are formed by the screw threads and which can be difficult to clean and are available for harboring germs.).
The locking means for locking the top to the body portion is interpreted under 35 U.S.C. 112(f) as comprise at least one abutment member on the top, and at least one recess in the body portion. In this case, the container may be one in which there is one of the abutment members on each of two opposite sides of the top, and equivalents thereof.
The opening means for unlocking the locking means and enabling the top to be moved to open the body portion is interpreted under 35 U.S.C. 112(f) as the structure of opening means of two opposite location that allows abutment member in recess to unclip to remove the top from the body portion when squeezed, and equivalents thereof.
The push-operated locking means for which operates by pushing the top onto the body portion is interpreted under 35 U.S.C. 112(f) as at least one abutment member on the top, and at least one recess in the body portion. In this case, the container may be one in which there is one of the abutment members on each of two opposite sides of the top, and equivalents thereof.
The squeeze-operated opening means for which operates by simultaneously squeezing sidewalls of the top at two opposed locations only is interpreted under 35 U.S.C. 112(f) as the structure of opening means of two opposite location that allows abutment member in recess to unclip to remove the top from the body portion when squeezed, and equivalents thereof.

Regarding Claim 7, Sheaman teaches in which the locking means is a clip locking means (Fig. 21, 25 [pg. 11, 2nd para.] a clip locking means 10, it comprises at least one abutment member 32 on the top 6, and at least one recess 34 formed in the outer surface of the neck 28 of the body portion 4.).

Regarding Claim 11, Sheaman teaches in which the clip locking means comprises at least one abutment member on the top, and at least one recess in the body portion (Fig. 21, 25 [pg. 11, 2nd para.] a clip locking means 10, it comprises at least one abutment member 32 on the top 6, and at least one recess 34 formed in the outer surface of the neck 28 of the body portion 4.).

Regarding Claim 12, Sheaman teaches in which there is one of the abutment members on each of two opposite sides of the top, and in which there is one of the recesses in each of the two opposite sides of the body portion or a continuous recess around the body portion (Fig. 21, 24, 25 [pg.11, 2nd para.] one of the abutment members 32 on each of two opposite sides of the top 6. There is one of the recesses 34 on each of the same two opposite sides of the body portion 4.).

Regarding Claim 13, Sheaman teaches in which the container comprises sealing means which is such that the container seals automatically on closing (Fig. 8,20 [pg. 13, last paragraph] baby bottles 2, 30 comprise sealing means for sealing the top 6 on the body portion 4. More specifically, the baby bottles 2, 30 are such that sealing occurs automatically when the top 6 is closed due to the surface 47 on the top 6 meeting under pressure the surface 49 on the open end of the body portion 4. The surfaces 47, 49 form the sealing means).
The sealing means for which is such that the container seals automatically on closing is interpreted under 35 U.S.C. 112(f) as a foil seal, or a softer plastic insert ring, a double shot in an 

Regarding Claim 15, Sheaman teaches in which the sealing means is a softer plastic insert ring (Fig. 20 annotated bottom ring of teat 8 [pg. 13, last para.] the seal for the baby bottle 2, 30 additionally uses the teat 8 in order to add a softer plastics material) in an injection moulding manufacturing process for the container.

    PNG
    media_image3.png
    459
    612
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sheaman (US '536) as applied to claim 1 above, and further in view of Gillman (US 20150014269).
Regarding Claim 2, Sheaman does not teach in which the container size is such as to be too large for a young child to hold in their hand and be able to squeeze simultaneously at the two opposed locations, whereby access by the child to the inside of the container is prevented.
Gillman teaches a child resistant closure. Gillman further teaches in which the container size is such as to be too large for a young child to hold in their hand and be able to squeeze simultaneously at the two opposed locations, whereby access by the child to the inside of the container is prevented ([0020] “closure 100 may be tall to provide, for example, more surface area for a senior to grip, while moving the activation or squeeze areas, as described herein, further away from the top of the closure to keep children from opening with their small hands or using their teeth to open.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sheaman to incorporate the teachings of Gillman to change the dimensions of top 6 of Sheaman to be sized to keep children from opening with their small hands or using their teeth to open (Gillman [0020]) as seen with Gillman’s closure 100 to provide a container easily opened by senior citizens while remaining child proof (Gillman [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sheaman (US '536) as applied to claim 1 above, and further in view of Nakayama (US 4759457).
Regarding Claim 1, Sheaman teaches in which pressure ([pg.3-4] “The sealing means may be such that it causes automatic sealing when the top is closed due to a surface on the top meeting under pressure a surface on an open end of the body portion”) caused by two drafted surfaces (Fig. 8 annotated A and B to show the first A and second B drafted surface meeting and sliding together when the top 6 is closed on bottle 4) meeting and sliding together on closing.

    PNG
    media_image4.png
    890
    385
    media_image4.png
    Greyscale

Sheaman does not explicitly teach in which pressure caused by two drafted surfaces meeting and sliding together on closing creates the sealing means.
Nakayama teaches a closure. Nakayama further teaches in which pressure caused by two drafted surfaces (Fig. 1, 3 lip sealing surface 18 of lid 12 and seal surface 16 of conical section 27 of the container 11) meeting and sliding together on closing creates the sealing means (Fig. 1, 3 [c. 4 l.49-50] “lip 17 forcing surface 18 against surface 16 due to the differential pressure between it and the vacuum of the package interior”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify the annotated A and B drafted surfaces of Sheaman to be sealing surfaces as taught by the lip sealing surface 18 and surface 16 when the lid 12 is pushed into a closed position on container 11 of Nakayama to add additional sealing to prevent spills or seepage from the closed container. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Piscopo (US 9771190) teaches a child resistant container made for large hands
Hidding (US 6488165) teaches a closure and container with sealing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736                                                                                                                                                                                                        


/ALLAN D STEVENS/Primary Examiner, Art Unit 3736